Title: From Thomas Jefferson to Albert Gallatin, 9 July 1803
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to Mr Gallatin
                     
            
                        9 July 1803
                     
          
          It is proposed to appoint Rodney & Williams Commrs. for the Natchez district, & Kirby for that of Tombigby. a 2d for that is wanting.
          Rob. C. Nicholas (son of George) is recommended. he is not a lawyer; nor has any lawyer offered, but one who is concerned in one of the companies. mr Garrard of Kentucky, who wished to be a judge of Indiana has occurred to me. but I do not know that he would accept it, for tho’ he would have given up his business for a less lucrative but permanent office, perhaps he might not interrupt it’s course for a temporary one. a lawyer from Connecticut in addition to Kirby has been recommended by mr Granger, but without his own knolege. two from the same state might also be exceptionable. be so good as to consider this, & say whom you would prefer.
        